 

Exhibit 10.29

 

BOND PLEDGE AND SECURITY AGREEMENT

 

(Series 2009 Bonds)

 

THIS BOND PLEDGE AND SECURITY AGREEMENT ("Agreement"), dated as of December 29,
2009, is among Ten Side Holdings, LLC, a Georgia limited liability company, as
both borrower and holder of the Bonds (as defined herein) ("Borrower"), and
KeyBank National Association, together with its successors and assigns
("Lender").

 

RECITALS

 

A.           Borrower and Lender entered into a certain Construction Loan
Agreement dated as of July 6, 2007, as modified by that certain First
Modification of Construction Loan Agreement, dated as of February 29, 2008 (as
modified, the "Loan Agreement"), with respect to a certain construction loan for
up to the stated principal amount of $49,400,000. Borrower executed and
delivered to Lender a certain Promissory Note, dated as of July 6, 2007, as
modified by that certain First Modification to Promissory Note, dated as of
February 29, 2008, (as modified, the "Note"), and secured by, among other
things, a Deed to Secure Debt, Assignment of Leases and Rents and Security
Agreement, dated as of July 6, 2007, as modified by that certain First
Modification to Security Instruments, dated as of February 29, 2008 (as
modified, the "Fee Security Deed"), which encumbers the real property described
on Exhibit A to the Loan Agreement and defined therein as the "Land", and all
improvements thereon and appurtenances thereto, known as the "Ten Side
Multifamily/Retail Project" (collectively, the "Project").

 

B.           Borrower has requested and Lender has agreed to enter into that
certain Second Modification and Consent given in connection with Construction
Loan Agreement (the "Second Modification") in order to further modify the Loan
Agreement and the other Loan Documents and to consent to, among other things, a
proposed transaction (the "Transaction") involving a bond for title ad valorem
tax abatement program (the "Bonds for Title Program") whereby the Borrower will
transfer title to the Premises and Improvements to the Atlanta Development
Authority, a tax exempt entity (the "Issuer"), in exchange for the issuance of a
taxable lease purchase revenue bond and Borrower will lease back the Premises
and Improvements for a rental amount equal to the debt service payable by the
Issuer to the Borrower, as bondholder of the bond.

 

C.           In connection with the Bonds for Title Program and as required by
the Second Modification, Lender has required, among other things, the execution
and delivery by Borrower of additional security for the Loan including, without
limitation: (A) Borrower's grant to Lender of a leasehold security title
pursuant to a Leasehold Deed to Secure Debt, Assignment of Rents and Security
Agreement ("Leasehold Security Deed") with respect to Borrower's leasehold title
to the Premises and Improvements created pursuant to the Lease Agreement by and
between Borrower and Issuer (the "Lease Agreement") and the terms of the Bonds
for Title Program; and (B) Borrower's pledge of the bonds and its interest in
the Bond Program Documents (as herein defined) to Lender pursuant this
Agreement.

 

 

 

 

D.           The Issuer and The Bank of New York Mellon Trust Co., Inc., in its
capacity as trustee ("Trustee"), are entering into the Indenture of Trust
("Indenture"), dated as of the date hereof Pursuant to the Indenture, the Issuer
is issuing The Atlanta Development Authority Taxable Lease Purchase Revenue
Bonds (Tivoli Tenside Project), Series 2009 (the "Bonds") which are being issued
in an amount equal to $70,000,000.00.

 

E.           Borrower, Issuer and Trustee are entering into that certain Bond
Purchase Agreement dated as of the date hereof, pursuant to which Borrower, as
the sole purchaser, shall purchase the Bonds. Concurrently therewith, Borrower
and Issuer shall also enter into the Lease Agreement and the related "Bond
Program Documents" set forth on Exhibit A hereto.

 

F.           It is a condition precedent to Lender's execution and delivery of
the Second. Modification and consent to the Transaction that the Borrower makes
the pledge and grants the security interest in the Bonds to the Lender as
contemplated and effected by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are acknowledged by the Borrower and Lender, the
Borrower and Lender agree as follows:



 

ARTICLE I

DEFINITIONS; RULES OF CONSTRUCTION

 

SECTION  1.1           Definitions. All capitalized terms used in this Agreement
have the meanings given to those terms in the Second Modification or elsewhere
in this Agreement unless the context or use clearly indicates a different
meaning. Unless otherwise defined in this Agreement, terms used in this
Agreement that are defined in the Uniform Commercial Code as adopted in the
State of Georgia ("UCC") shall have the meaning given those terms in the UCC.

 

SECTION  1.2           Rules of Construction. The rules of construction and use
of phrases set forth in Section 102 of the Indenture shall apply to this
Agreement in their entirety.

 

ARTICLE II

PLEDGE OF COLLATERAL

 

SECTION 2.1           Grant of Security Interest. As security for the due,
punctual, full and exact payment, performance or observance by the Borrower of:
(i) all Secured Obligations (collectively, as that term is defined in the Fee
Security Deed and the Leasehold Security Deed), whether at stated maturity, by
acceleration or otherwise (including the payments of amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, or any successor provision thereto), whether now outstanding or
hereafter arising, (ii) all other obligations arising under the Second
Modification, the Loan Agreement or any other Loan Document, and (iii) all
obligations which may be owing to Lender from time to time under the Bond
Program Documents, the Borrower grants to Lender a continuing security interest
in and to the following property whether now owned or hereafter acquired (all of
which is collectively called the "Collateral"):

 

 2 

 

 

(a)          all of the Borrower's right, title and interest in any and all
Bonds;

 

(b)          all interest and other amounts payable on, and all rights with
respect to, all Bonds (including, without limitation, all payments of principal
thereof and interest thereon);

 

(c)          all of Borrower's right, title and interest in the Project Fund and
the Bond Fund (as defined in the Indenture) together with all of Borrower's
right, title and interest in the securities entitlements and other investment
property held in the Project Fund or the Bond Fund or otherwise relating to any
of the Bonds;

 

(d)          all of Borrower's right, title and interest in and to the Bond
Program Documents; and

 

(e)          all proceeds of any of the foregoing.

 

SECTION 2.2           Perfection of Security Interest in Collateral.

 

(a)          On or before January 8, 2010, the Borrower shall deliver or cause
to be delivered the Bonds to the Lender, but shall remain the owner of such
Bonds. All Bonds shall be held by the Lender pursuant to this Agreement and
shall be accompanied by duly executed instruments of transfer or assignment in
blank in the form attached hereto as Exhibit B. The Lender shall have the right,
at any time in its discretion and without notice to the Borrower, to transfer to
or to register in the name of the Lender or its nominee any or all of the
Collateral.

 

(b)          Notwithstanding any action taken under this Section 2.2 to perfect
the security interest of the Lender in the Collateral, for all purposes other
than the perfection of a security interest in the Collateral, under the UCC or
otherwise, the Borrower shall remain the owner of the Collateral.

 

(c)          At any time at Lender's request, Borrower shall instruct the
Trustee and Issuer to note and record this pledge of the Bonds and Lender's lien
thereon on the bond records of the Trustee.

 

SECTION 2.3           Reduction in Value of Collateral. The Lender shall not be
liable for any reduction in the value of any Collateral in its possession or
credited to its account (except for any reduction in value resulting from the
Lender's willful misconduct or negligence), nor shall any such reduction in any
way diminish the obligations of the Borrower (i) to pay when due and payable
principal and interest and any other amounts on the Loan, (ii) to pay when due
and payable all amounts, including fees, costs, charges and expenses payable
under the Bond Program Documents and (iii) to observe and perform each of the
terms, conditions and provisions of the Second Modification, the Loan Documents,
the Modification Documents and the Bond Program Documents.

 

SECTION 2.4           Payment in Full or Surrender of Bonds. Borrower or Issuer,
at Borrower's direction, shall provide Lender with advance notice of any
proposed Payment in Full of the Bonds or surrender of the Bonds for
cancellation, and, provided no Event of Default then exists and Lender has given
consent in its sole discretion to such payment or cancellation and a concurrent
termination of the Lease Agreement, the Lender shall release and promptly
deliver the Bonds, free and clear of the security interest created by this
Pledge Agreement, to the Borrower. At Borrower's request, Lender agrees to
provide the Issuer and/or Trustee with evidence of Lender's consent to the
termination of the Lease Agreement as holder of the Leasehold Security Deed.

 

 3 

 

 

SECTION 2.5           Further Assurances. At any time and from time to time, at
the expense of the Borrower, the Borrower shall promptly give, execute, deliver,
file and record any notice, statement, instrument, document, agreement or other
paper and do such other acts and things that may be necessary, or that Lender
may request, in order to perfect, continue and protect any security interest
granted or purported to be granted by this Agreement or to enable Lender to
exercise and enforce its rights and remedies under this Agreement. The Borrower
irrevocably authorizes Lender to file from time to time one or more financing
statements describing the Collateral in any UCC jurisdiction.

 

SECTION 2.6           Competing Security Arrangements. Lender does not authorize
and the Borrower agrees not to:

 

(a)          execute, file, permit to be filed or suffer to remain on file in
any jurisdiction any security agreement, financing statement or like agreement
or instrument with respect to the Collateral, or any part of the Collateral,
naming anyone other than Lender as the secured party; or

 

(b)          sell, exchange or transfer or otherwise dispose of any of the
Collateral, or any interest in the Collateral, other than any security interest
or other lien in favor of Lender.

 

SECTION 2.7           Defense of Collateral. The Borrower will defend the
Collateral against all claims and demands of all persons at any time claiming
the same or any interest in the Collateral.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

SECTION 3. 1           Representations and Warranties of the Borrower. The
Borrower represents and warrants to the Lender on the Closing Date that:

 

(a)          No consent of any other person or entity and no authorization,
approval, or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required (i) for the pledge by the Borrower of
the Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the .Borrower, (ii) for the perfection or
maintenance of the security interest created hereby (including the first
priority nature of such security interest), or (iii) for the exercise by the
Lender of the rights provided for in this Agreement or the remedies in respect
of the Collateral pursuant to this Agreement (except as may be required in
connection with any disposition of any portion of the Collateral by laws
affecting the offering and sale of securities generally); there are no
conditions precedent to the effectiveness of this Agreement that have not been
satisfied or waived.

 

 4 

 

 

(b)          Neither the execution nor delivery of this Agreement nor the
performance by the Borrower of its obligations under this Agreement, nor the
consummation of the transactions contemplated by this Agreement, will (i)
conflict with any provision of the Operating Agreement or any other
organizational documents of the Borrower; (ii) conflict with, result in a breach
of, or constitute a default (or an event which would, with the passage of time
or the giving of notice or both, constitute a default) under, or give rise to a
right to terminate, amend, modify, abandon or accelerate, any contract,
agreement, promissory note, lease, indenture, instrument or license to which the
Borrower is a party or by which the Borrower's assets or properties may be bound
or affected; (iii) violate or conflict with any federal, state or local law,
statute, ordinance, rule, regulation, order, judgment, decree or arbitration
award which is either applicable to, binding upon or enforceable against the
Borrower; (iv) result in or require the creation or imposition of any liens,
security interests, options or other charges or encumbrances ("Liens") upon or
with respect to the Collateral, other than Liens in favor of Lender; (v) violate
any legally protected right of any individual or entity or give to any
individual or entity a right or claim against the Borrower; or (vi) require the
consent, approval, order or authorization of, or the registration, declaration
or filing (except to the extent that the filing of UCC Financing Statements may
be applicable) with, any federal, state or local government entity.

 

(c)          The Borrower is the sole legal and beneficial owner of, and has
good and marketable title to (and has full right and authority to pledge and
assign), the Collateral, free and dear of all Liens (other than in favor of
Lender), all fiduciary obligations of any kind and any adverse claim of title
thereto and the Collateral is not subject to any offset, right of redemption,
defense or counterclaim of a third party.

 

(d)          The security interest in the Collateral of the Lender is, or when
it attaches shall be, a first, prior and perfected security interest. No
financing statement covering the Collateral, or any part thereof (other than any
financing statement naming only the Lender as the secured party) is outstanding
or is on file in any public office.

 

(e)          The Borrower's exact legal name is set forth in the first paragraph
of this Agreement. The Borrower is a limited liability company and the state of
its formation is Georgia.

 

ARTICLE IV

ATTORNEY-IN-FACT

 

SECTION 4.1           Lender Appointed Attorney-in-Fact. The Borrower appoints
the Lender the Borrower's attorney-in-fact, with full authority in the place and
stead of the Borrower and in the name of the Borrower or otherwise, from time to
time in the Lender's discretion to take any action and to execute any instrument
which the Lender may deem necessary or advisable to accomplish the purposes of
this Agreement, including, without limitation, to receive, endorse and collect
all instruments made payable to the Borrower representing any interest payment
or other payment in respect of the Collateral or any part thereof and to give
full discharge for the same. The power of appointment granted herein is coupled
with an interest and is irrevocable by the Borrower so long as any of the Bonds
remain outstanding or any obligations remain owing by the Borrower to Lender.

  

 5 

 

 

ARTICLE V

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

SECTION 5.1           Event of Default. The occurrence of any one or more of the
following events shall constitute an Event of Default under this Agreement:

 

(a)          the Borrower fails to pay when due any amount payable by the
Borrower under the Loan Agreement or the Lease Agreement, subject to any
applicable notice and cure rights set forth therein; or

 

(b)          any failure by the Borrower to perform or observe any of its
obligations under this Agreement (other than as set out in (a) above), as and
when required, which continues for a period of 30 days after notice of such
failure by the Lender to the Borrower; provided, that if any such failure
concerning a non-monetary covenant or condition is susceptible to cure and
cannot reasonably be cured within said thirty (30) day period, then Borrower
shall have an additional sixty (60) day period to cure such failure and no Event
of Default shall be deemed to exist hereunder so long as Borrower commences such
cure within the initial thirty (30) day period and diligently and in good faith
pursues such cure to completion within such resulting ninety (90) day period
from the date of Lender's notice. Notwithstanding the foregoing, no such notice
or grace period shall apply in the case of any such failure which could, in
Lender's judgment, absent immediate exercise by the Lender of a right or remedy
under this Agreement, result in harm to Lender, impairment of this Agreement or
any of the Collateral; or

 

(c)          any representation or warranty on the part of the Borrower
contained in this Agreement or repeated and reaffirmed in this Agreement proves
to be false, misleading or incorrect in any material respect when made or deemed
made; provided that if such breach is reasonably susceptible of cure, then no
Event of Default shall exist so long as Borrower cures such breach (i) within
ten (10) days after written notice from Lender for a breach that can be cured by
the payment of money or (ii) within the notice and cure period provided in (b)
above for any other breach; or

 

(d)          the occurrence of an Event of Default under the Second
Modification, the Modification Documents, the Loan Agreement, any of the Loan
Documents, the Lease Agreement, or any of the Bond Program Documents, subject to
any applicable notice and cure periods set forth therein.

 

SECTION 5.2           Remedies Upon Borrower's Default. If any Event of Default
has occurred and is continuing:

 

(a)          Lender may, without further notice, exercise all rights, privileges
or options pertaining to the Collateral as if Lender were the absolute owner of
such Collateral, upon such terms and conditions as Lender may determine, all
without liability except to account for property actually received by Lender and
Lender shall not have any duty to exercise any of those rights; privileges or
options and shall not be responsible for any failure to do so or delay in so
doing; and

 

(b)          Lender may exercise in respect of the Collateral, in addition to
other rights and remedies provided for in this Agreement or otherwise available
to it, all of the rights and remedies of a secured party under the UCC and also
may, without notice except as specified below, sell the Collateral at public or
private sale, at any of the offices of Lender or elsewhere, for cash, on credit
or for future delivery, and upon such other terms as may be commercially
reasonable. The Borrower agrees that, to the extent notice of sale shall be
required by the UCC, ten days prior notice to the Borrower of the time and place
of any public or private sale shall constitute reasonable notification. Lender
shall not be obligated to make any sale of Collateral notwithstanding notice of
sale having been previously given. Lender may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned. In case of any sale by Lender of any of the Collateral, the
Collateral so sold may be retained by Lender until the selling price is paid by
the purchaser, but Lender shall incur no liability in case of failure of the
purchaser to take up and pay for the Collateral so sold.

 

 6 

 

 

The foregoing rights and remedies (i) shall be cumulative and concurrent, (ii)
may be pursued separately, successively or concurrently against the Borrower and
any other party obligated under the Secured Obligations, or against the
Collateral, or any other security for the Secured Obligations, at the sole
discretion of Lender, (iii) may be exercised as often as occasion therefore
shall arise, it being agreed by Borrower that the exercise or failure to
exercise any of same shall not in any event be construed as a waiver or release
thereof or of any other right, remedy or recourse and (iv) are intended to be
and shall be non-exclusive. Nothing in this Agreement shall require or be
construed to require Lender to accept tender of performance of any of the
Borrower's obligations under this Agreement after the expiration of any time
period set forth in this Agreement for the performance of such obligations and
the expiration of any applicable cure periods, if any.

 

Notwithstanding anything contained in this Section to the contrary, following an
Event of Default the Borrower shall continue to be the owner of all Bonds and
other Collateral until written notice to the contrary is provided by Lender
under this Section.

 

SECTION 5.3           Application of Proceeds. The cash proceeds actually
received from any sale or other disposition of the Collateral shall be applied
as follows:

 

(a)          first, to reimburse the Lender for reasonable expenses actually
incurred in preparing for sale, selling and the like and for reasonable
attorneys' fees and expenses actually incurred by the Lender in connection
therewith;

 

(b)          second, to the repayment of all amounts then due and unpaid on the
Secured Obligations; and

 

(c)          third, to remit the balance, if any, to the Borrower as required by
law.

 

The Borrower shall be liable for any deficiency if the proceeds of any sale or
other disposition of the Collateral is insufficient to pay the Secured
Obligations.

 

SECTION 5.4           No Additional Waiver Implied by One Waiver. If the
Borrower shall fail to perform any obligation it is required to perform under
this Agreement, and such failure is thereafter waived by Lender, such waiver
shall be limited to the particular failure so waived and shall not be deemed to
waive any other failure to perform as required under this Agreement. Any
forbearance by Lender under this Agreement shall be limited to the particular
instance for which Lender forbears demand and shall not be deemed a forbearance
of any other obligation under this Agreement.

 

 7 

 

 

SECTION 5.5           Nature of Lender 's Right s. The rights of Lender to the
Collateral held for its benefit under this Agreement shall not be subject to any
right of redemption the Borrower might otherwise have and shall not be
suspended, discontinued or reduced or terminated for any cause, including,
without limiting the generality of the foregoing, any event constituting force
majeure or any acts or circumstances that may constitute commercial frustration
of purpose.

 

ARTICLE VI

MISCELLANEOUS PROVISIONS

 

SECTION 6.1           Fees, Costs and Expenses; Indemnification. The Borrower
agrees to reimburse Lender on demand, for all out-of-pocket costs and expenses
incurred by Lender in connection with the administration and enforcement of this
Agreement and agrees to indemnify and hold harmless Lender from and against any
and all losses, costs, claims, damages, penalties, causes of action, suits,
judgments, liabilities and expenses (including, without limitation, reasonable
attorneys' fees and expenses) incurred by Lender under this Agreement or in
connection with this Agreement, unless such liability shall be due to willful
misconduct or gross negligence on the part of Lender or its agents or employees.
Ifthe Borrower fails to do any act or thing which it has covenanted to do under
this Agreement or any representation or warranty on the part of the Borrower
contained in this Agreement or repeated and reaffirmed in this Agreement is
breached, Lender may (but shall not be obligated to) do the same or cause it to
be done or remedy any such breach, and may expend its funds for such purpose.
Any and all amounts so expended by Lender shall be repayable to it by the
Borrower upon Lender's demand. The obligations of the Borrower under this
Section shall survive the termination of this Agreement and the discharge of the
other obligations of the Borrower under this Agreement.

 

SECTION 6.2           Termination. This Agreement and the assignments, pledges
and security interests created or granted by this Agreement shall create a
continuing security interest in the Collateral and shall terminate upon the
earlier to occur of (i) Payment in Full of the Bonds or Borrower's surrender of
the Bonds for cancellation (but only with Lender's advance approval), or (ii)
the Maturity Date of the Loan (as provided and defined in the Loan Agreement).
Upon such termination, the Lender shall reassign and deliver to the Borrower all
Collateral and documents then in its custody or possession, and if requested by
the Borrower, shall, at the cost and expense of the Borrower, execute and
deliver to the Borrower for recording or filing in each office in which any
assignment or financing statement relative to the Collateral or the agreements
relating thereto or any part of the Collateral, shall have been filed or
recorded, a termination statement or release under applicable law (including, if
relevant, the UCC) releasing the Lender's interest therein, and such other
documents and instruments as the Borrower may reasonably request all without
recourse to or warranty whatsoever by the Lender and at the cost and expense of
the Borrower.

 

SECTION 6.3           No Deemed Waiver. No failure on the part of Lender or any
of its agents to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by Lender or any of its
agents of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.

 

SECTION 6.4           Entire Agreement. This Agreement, and the Second
Modification, Modification Documents, Bond Program Documents and Loan Documents
referenced herein, constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, among the parties to this
Agreement with respect to the subject matter of this Agreement.

 

 8 

 

 

SECTION 6.5           Successors and Assigns. This Agreement shall inure to the
benefit of, and be enforceable by, the Borrower and Lender and their respective
successors and permitted assigns, and nothing herein expressed or implied shall
be construed to give any other Person any legal or equitable rights under this
Agreement.

 

SECTION 6.6           Amendment. The Borrower and Lender agree that this
Agreement may be amended, changed, waived or modified only by an instrument in
writing executed by their duly authorized representatives.

 

SECTION 6.7           Notices. Any notice, demand, request or other
communication which any party hereto may be required or may desire to give
hereunder shall be in writing and shall be deemed to have been properly given
(a) if hand delivered, when delivered; or (b) if by Federal Express or other
reliable overnight courier service, on the next Business Day after delivered to
such courier service as set forth below:

 

Borrower: Ten Side Holdings, LLC, f/k/a Tivoli 643 Holdings, LLC   c/o Tivoli
Properties, Inc.   One Overton Park   3625 Cumberland Parkway   Suite 1150  
Atlanta, Georgia 30339   Attention:       Scott Leventhal     With a copy to:
Jones Day   1420 Peachtree Street, N.E., Suite 800 Atlanta, Georgia  30309  
Attention:       Scott A. Specht, Esq.     Lender: KeyBank National Association
  127 Public Square   Cleveland, Ohio  44114   Attention:  Commercial Real
Estate Department

 

 9 

 

 

With a copy to: Thompson Hine LLP   One Atlantic Center   1201 West Peachtree
Street   Suite 2200   Atlanta, Georgia 30309       Attention:  Marci P.
Schmerler, Esq.

 

SECTION 6.8           Governing Law. This Agreement shall be construed, and the
obligations, rights and remedies of the parties under this Agreement shall be
determined, in accordance with the laws of the State of Georgia without regard
to conflicts oflaws principles, except to the extent that the laws of the United
States of America may prevail.

 

SECTION 6.9           WAIV ER OF JURY TRIAL. THE PARTIES HERETO (I) COVENANT AND
AGREE NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING UNDER THIS
AGREEMENT TRIABLE BY A JURY AND (II) WAIVE ANY RIGHT TO TRIAL BY JURY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS WAIVER OF RIGHT TO
TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL BY THE PARTIES, AND THIS WAIVER IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL
WOULD OTHERWISE ACCRUE.

 

SECTION 6.10         Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and J1rovisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.

 

SECTION 6.11         Multiple Counterparts. This Agreement may be simultaneously
executed in multiple counterparts, all of which shall constitute one and the
same instrument and each of which shall be, and shall be deemed to be, an
original. This Agreement may be transmitted between the parties by facsimile
machine or PDF. If so executed, each of such counterparts is to be deemed an
original for all purposes and all such counterparts shall collectively
constitute one Agreement and a facsimile or PDF-transmitted Agreement containing
signatures (original or faxed or PDF) of all the parties is binding on the
parties.

 

The remainder of this page is intentionally blank.

 

 10 

 

 

The Borrower and Lender have caused this Agreement to be signed, on the date
first written above, by their respective officers or representatives duly
authorized.

 

BORROWER: TEN SIDE HOLDINGS, LLC, a Georgia  limited liability company, f/k/a
TIVOLI 643 HOLDINGS, LLC, a Georgia limited liability company

 

  By: Ten Side Member, LLC, a Georgia limited liability
company, managing member

 

  By: Ten Side Manager, LLC, a Georgia
limited liability company, manager

 

  By: Tivoli Properties, Inc. (Delaware), a  Delaware corporation, manager

 

  By: /s/ Scott L. Leventhal   Scott L. Leventhal, President   and Chief
Executive Officer       (CORPORATE SEAL)

 

 

 

 

LENDER KEYBANK NATIONAL ASSOCIATION         By: /s/ Christian R. Gorissen      
Christian R. Gorissen, Vice President

 

 

 

 

EXHIBIT A

 

Closing Memorandum and Index for Closing Transcript

 

Indenture of Trust by and between The Atlanta Development Authority and The Bank
of New York Mellon Trust Co., N.A., as trustee

 

Bond Purchase Agreement by and between The Atlanta Development Authority, Ten
Side Holdings, LLC and The Bank of New York Mellon Trust Co., N.A., as trustee

 

Lease Agreement by and between The Atlanta Development Authority and Ten Side
Holdings, LLC

 

Home Office Payment Agreement by and between The Bank of New York Mellon Trust
Co., N.A., as trustee, The Atlanta Development Authority and Ten Side Holdings,
LLC

 

Guaranty Agreement by and between The Bank of New York Mellon Trust Co., N.A.,
as trustee, and Ten Side Holdings, LLC

 

 

 

 

EXHIBIT B

Form of Bond Transfer Power

 

 

 

 

Bond Transfer Power

 

FOR VALUE RECEIVED,________________the undersigned, hereby sells, assigns and
transfers unto_________________________(Tax Identification or Social Security
No.____________) the Atlanta Development Authority Taxable Lease Purchase
Revenue Bond (Tivoli Tenside Project) Series 2009 Bond No. R_ in the principal
sum of $___________________________(the "Bond") and all rights thereunder, and
hereby irrevocably constitutes and appoints____________attorney to transfer such
Bond on the books kept for registration thereof, with full power of substitution
in the premises.

 

Dated:________

 

Signature Guarantee:

 

     

(Authorized Officer)

Signature must be guaranteed by an institution which is a participant in the
Securities Transfer Agent Medallion Program (STAMP) or similar program.

  NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever.

 

 

 

